ATTORNEY DISCIPLINARY PROCEEDING
PER CURIAM
| Respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline in which respondent acknowledges that he engaged in conduct that was prejudicial to the administration of justice and implied an ability to improp*1139erly influence a judge, in violation of Rules 8.4(d) and 8.4(e) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Joseph N. Mole, Louisiana Bar Roll number 9588, be suspended from the practice of law for one year, with all but six months deferred.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.